Name: Commission Implementing Regulation (EU) NoÃ 640/2011 of 30Ã June 2011 amending for the 152nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 1.7.2011 EN Official Journal of the European Union L 173/1 COMMISSION IMPLEMENTING REGULATION (EU) No 640/2011 of 30 June 2011 amending for the 152nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a), and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 June 2011 the Sanctions Committee of the United Nations Security Council decided to remove five natural persons and three legal persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Legal persons, groups and entities are deleted: (a) Meadowbrook Investments Limited. Address: 44 Upper Belgrave Road, Clifton, Bristol, BS8 2XN, United Kingdom. Other information: (a) Registration number: 05059698; (b) Associated with Mohammed Benhammedi. Date of designation referred to in Article 2a(4)(b): 7.2.2006. (b) Ozlam Properties Limited. Address: 88 Smithdown Road, Liverpool L7 4JQ, United Kingdom. Other information: (a) Registration number: 05258730; (b) Associated with Mohammed Benhammedi. Date of designation referred to in Article 2a(4)(b): 7.2.2006. (c) Sara Properties Limited (alias Sara Properties). Address: (a) 104 Smithdown Road, Liverpool, Merseyside L7 4JQ, United Kingdom (b) 2a Hartington Road, Liverpool L8 OSG, United Kingdom. Other information: (a) Registration number: 4636613; (b) Associated with Mohammed Benhammedi. Date of designation referred to in Article 2a(4)(b): 7.2.2006. (2) The following entries under the heading Natural persons are deleted: (a) Ghuma Abdrabbah (alias (a) Ghunia Abdurabba, (b) Ghoma Abdrabba, (c) Abdrabbah, (d) Abu Jamil, (e) Ghunia Abdrabba). Address: Birmingham, United Kingdom. Date of birth: 2.9.1957. Place of birth: Benghazi, Libya. Nationality: British. Date of designation referred to in Article 2a (4) (b): 7.2.2006. (b) Abd Al-Rahman Al-Faqih (alias (a) Mohammed Albashir, (b) Muhammad Al-Bashir, (c) Bashir Mohammed Ibrahim Al- Faqi, (d) Al-Basher Mohammed, (e) Abu Mohammed, (f) Mohammed Ismail, (g) Abu Abd Al Rahman, (h) Abd Al Rahman Al-Khatab, (i) Mustafa, (j) Mahmud, (k) Abu Khalid). Address: Birmingham, United Kingdom. Date of birth: 15.12.1959. Place of birth: Libya. Date of designation referred to in Article 2a (4) (b): 7.2.2006. (c) Mohammed Benhammedi (alias (a) Mohamed Hannadi, (b) Mohamed Ben Hammedi, (c) Muhammad Muhammad Bin Hammidi, (d) Ben Hammedi, (e) Panhammedi, (f) Abu Hajir, (g) Abu Hajir Al Libi, (h) Abu Al Qassam (i) Hammedi Mohamedben). Address: Midlands, United Kingdom. Date of birth: 22.9.1966. Place of birth: Libya. Nationality: Libyan. (d) Abdulbaqi Mohammed Khaled (alias (a) Abul Baki Mohammed Khaled (b) Abd Al-Baki Mohammed (c) Abul Baki Khaled (d) Abu Khawla). Address: Birmingham, United Kingdom. Date of birth: 18.8.1957. Place of birth: Tripoli, Libya. Nationality: British. (e) Tahir Nasuf (alias (a) Tahir Mustafa Nasuf, (b) Tahar Nasoof, (c) Taher Nasuf, (d) Al-Qaqa, (e) Abu Salima El Libi, (f) Abu Rida, (g) Tahir Moustafa Nasuf, (h) Tahir Moustafa Mohamed Nasuf). Address: Manchester, United Kingdom. Date of birth: (a) 4.11.1961, (b) 11.4.1961. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport No.: RP0178772 (Libyan passport number). National identification No.: PW548083D (British National Insurance Number). Other information: Resident in the United Kingdom as at January 2009. Date of designation referred to in Article 2a (4) (b): 7.2.2006.